Martin, J.
delivered the opinion of the court. The plaintiff resists the claim of the defendants, to tax some land of his, as included within the town. He obtained an injunction, which was made perpetual, and the defendants appealed.
It is shown by parol evidence, and by a plan which is in the parish judge’s office, that the land in question was within the limits of the town projected by Donaldson; but nothing shows that this plan was made or filed by Donaldson.
In 1813, the town was incorporated, and reference as to its extent, is made to Donaldson’s plan. A few years after, the land in question was sold, to satisfy a town tax imposed by the trustees, and afterwards became, and now remains, the property of the plaintiffs.
In 1823, a new act off incorporation was passed, by which it is enacted, that all that section of land laid out into lots by W. *554Donaldson, according to the plan in the parish judge's office, bounded therein by lands now belonging to G. Winter, and shall continue to be known and distinguished by the name of Donaldsonville.
Conrad for plaintiff, Watts for defendants.
It does not appear to us the district judge has erred, in considering the land in question as out of the limits of that town, as fixed by the act of 1823. In our opinion, the act professedly changes the limits of the town, as it gives as a boundary, the plaintiff’s lands which were within it, in the original plan. It does not refer to other lands heretofore owned by the plaintiff, but expressly designates those now belonging to him. The legislature’s declaration, that the land between the Mississippi and those, of the plaintiff, shall continue part of the town, is an affirmative, pregnant with the negative, that the other land shall not continue to be part of the town.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.